DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hamm et al. (US Patent No. 9,908,023).
Regarding claims 1, 17, 19 and 20, Hamm discloses rebounding device for sports balls (see Figure 1) comprising: a frame defining a frame opening (combination of 14,15 and 16); a net disposed within said frame opening (26); a cable extending around a perimeter of said net (34), wherein the cable extends substantially parallel with the 

Regarding claims 3-4, 18, said frame comprises a plurality of corners and at least one spindle extending from each corner of said frame (56, 58, 36 and 38), said cable extending around each of said spindles (See Figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5- 8, 10-13, 15, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Goldwitz (US Patent No. 8,590,901).
Hamm discloses the invention as recited above but does not explicitly disclose if the device could have a base member coupled to the frame, two legs extending from the frame, support cross member extending between the two legs, the legs including a pivotal foot, the from opening defined by only opposing side frame members and upper frame member and an angled member extending between the support cross member and the frame. The use of rebounding device that has frame device that disclosed the above missing recitations is not a new concept and Goldwitz is one example of reference that discloses two legs extending from the frame (114), support cross .

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 5-8 above, and further in view of Moller, Jr. (US Patent Application Publication No. 2007/0010356).
Hamm discloses tensioning mechanism that has a drum (50), handle ((T), spring and locking mechanism (see Figure 2, last paragraph of column 6 and column 7 lines 15). The reference does not explicitly disclose a gear. However the use of a gear in a tensioning mechanism is not a new concept is Moller is one example of reference that discloses a gear (158,160 as shown in Figure 5).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a tensioning device that has a gear mechanism because Applicant has not disclosed that the use of a gear provides an advantage, is used for a particular 
Therefore, it would have been an obvious matter of design choice to modify Hamm to obtain the invention as specified in the claims.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Humm.
The frame members are not explicitly disclosed as being telescoping as recited but it would have been obvious to one having ordinary skill in art before the effective filing of the instant invention to make the frames telescoping since it was known in the art that telescoping the frames will make the device more compact for storage and ease of transporting the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sinclair (International Publication No. WO 2006/025752) discloses a rebounding device for sports balls comprising: a frame defining a frame opening (1); a net disposed within said frame opening (13,15); a cable extending around a perimeter of said net (17), wherein the cable extends substantially parallel with the perimeter of the net (see Figure 1); and a cable tensioning system configured to tension said cable around the perimeter of said net and thereby pull said net taut within the frame opening (element 17 is made of elastic cord). The frame comprises a plurality of corners and at least one 
EP 0014133 to Chefetel discloses rebound frame (1), net (10), cable (11), taut (see Figure 1), tensioning/cable (11), base with two legs (23), adjustable angle/angle member (17), base with two legs (23), support cross member (13), leg with pivotal foot (26), angled member (17), cable (11), pivotal foot (26, Figures 1-2), 
GB 1069207 to  Cyrille discloses rebound frame (A, B, C, D), net (F), cable (G), taut (see page 1, lines 71-78), tensioning (G), base with two legs (I,H) and adjustable angle (P,R).
Ringe (US Patent No. 5,857,679) discloses rebound frame (10,12), net (30), cable (20), taut (22), tensioning (22), base with two legs (14) and adjustable angle (16).
Halligan, Sr. (US Patent No. 4,986,389) discloses rebound frame (10), net (16), cable (18), taut (see all Figures), tensioning (40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711